Appeal from a judgment of the Erie County Court (Michael F. Pietruszka, J.), rendered May 27, 2004. The judgment convicted defendant, after a nonjury trial, of perjury in the first degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting her, after a nonjury trial, of perjury in the first degree (Penal Law § 210.15). Defendant failed to renew her challenge to the alleged legal insufficiency of the evidence after she presented a defense and thus failed to preserve for our review her contention that the conviction is not supported by legally sufficient evidence (see People v Hines, 97 NY2d 56, 61 [2001], rearg denied *78497 NY2d 678 [2001]; People v Williams, 17 AD3d 1043, 1045 [2005], lv denied 5 NY3d 811 [2005]). In any event, the evidence is legally sufficient to establish each element of the crime (see generally People v Bleakley, 69 NY2d 490, 495 [1987]), i.e., that defendant intentionally made a false statement that she did not believe to be true (see Penal Law § 210.00 [5]), and that the statement consisted of sworn testimony that was material to the proceeding in which it was made (see § 210.15). We further conclude that the verdict is not against the weight of the evidence (see generally Bleakley, 69 NY2d at 495). Finally, the sentence is not unduly harsh or severe. Present—Kehoe, J.P., Martoche, Smith, Pine and Hayes, JJ.